

EXHIBIT 10.1


ZOOM TECHNOLOGIES, INC.


STOCK OPTION PLAN


As Amended Through June 30, 2005 and June 22, 2007


PART I
INTRODUCTION



1.
Purpose.



The purpose of this Stock Option Plan (the "Plan") is to establish a plan to
advance the interests of Zoom Technologies, Inc. (the "Company") by encouraging
equity participation in the Company by directors, officers and certain full-time
and part- time employees of the Company or an affiliate of the Company through
acquisition of common stock, $.01 par value (“Common Stock”) in the Company.
Notwithstanding the foregoing, a non-employee director of the Company shall not
be entitled to participate under the Plan.



2.
Definitions.



In the Plan,



 
(i)
"Board" means the board of directors of the Company;




 
(ii)
"Employee" means any individual or individuals in the full-time or part-time
employment of the Company or an affiliate and includes Board members,
consultants and any other individuals the Board deems to be an employee for the
purpose of the Plan, except that a Board member who is not otherwise employed by
or serving as an officer of the Company shall not be considered an Employee;




 
(iii)
"Option Price" means the price per Share at which shares may be purchased upon
the exercise of an Option;




 
(iv)
"Optionee" means a person who is eligible to receive Options and who does so;



 
(v)
"Option" means the option rights granted by the Company in accordance with the
provisions of the Plan;




 
(vi)
"Shares" means shares to be optioned under the Plan and are shares of Common
Stock, ;




 
(vii)
"Stock Option Committee" means a committee designated by the Board, consisting
of at least two Board members who are not eligible for grants of Options under
the Plan;




 
(viii)
"Tax Date" means the date on which the amount of tax to be withheld with respect
to the exercise of an Option is determined; and




 
(ix)
"Termination" means termination of the employment of an Employee.

 

--------------------------------------------------------------------------------


 

3.
Administration of the Plan



The Plan shall be administered by the Stock Option Committee.


The Stock Option Committee is authorized, subject to the provisions of the Plan,
to adopt such rules and regulations which it deems consistent with the Plan's
provisions and, in its sole discretion, to designate Options to purchase Shares
pursuant to the Plan. The determinations of the Stock Option Committee and
interpretations shall be final and conclusive regarding the administration of
the Plan.


The Stock Option Committee may authorize one or more Employees of the Company to
execute, deliver and receive documents on behalf of the Stock Option Committee
with regard to the Plan.
 
PART II
STOCK OPTIONS



4.
Eligibility



All Employees are eligible to receive Options.


Nothing in the Plan shall confer any right on any Employee to continue in the
employ of or association with the Company or any affiliate of the Company or
shall interfere in any way with the right of the Company or any affiliate of the
Company to terminate at any time the employment of an Optionee under the Plan.



5.
Shares Subject to Option



The Shares to be optioned under the Plan shall be authorized but unissued.


The aggregate number of Shares for which Options may be granted shall not exceed
4,800,000 Shares, but in no event shall the aggregate number of Shares under the
Plan that may be subject, from time to time, to outstanding options granted to
any one Employee exceed 5% of the Shares of the Company then outstanding.



6.
Granting of Options



The Stock Option Committee may from time to time at its discretion, subject to
the provisions of the Plan, determine those eligible Employees to whom Options
shall be granted, the number of Shares subject to such Options, the dates on
which such Options are to be granted, and the price and term of such Options as
set forth below.


Each Option shall be evidenced by a written agreement between, and executed by,
the Company and the Optionee containing terms and conditions established by the
Stock Option Committee with respect to such Option and shall be consistent with
the provisions of the Plan. The Option shall include the following, or a similar
statement: “This Option is not intended to be an incentive stock option, as that
term is described in Section 422 of the Code, as amended.”



7.
Option Price



The Option Price shall be not less than the fair market value of the Common
Stock of the Company on the date of the grant of Option, as determined by
reference to the closing price per share for such Common Stock as reported on
the Nasdaq National Market on the date of the grant or, if such Common Stock is
not listed on the Nasdaq National Market, then on such other stock exchange or
market quotation system where such shares may from time to time be listed or
traded on the date of the grant, subject to any applicable regulatory rules.
 
-2-

--------------------------------------------------------------------------------




8.
Terms of Options



The Stock Option Committee may, in its entire discretion, at the time of the
granting of an Option under the Plan, specify a particular time period or
periods following the date of the grant of an Option during which an Optionee
may exercise his Option and may designate the number of Shares in respect of
which such Optionee may exercise his Option during each such time period.
Notwithstanding the foregoing, in no event shall an Option granted under the
Plan be exercisable within six months of the date of grant of such Option.


Each Option, unless sooner terminated, shall expire on a date to be determined
by the Stock Option Committee which will not be later than 10 years from the
date the Option was granted.



9.
Exercise of Options



An Optionee shall exercise an Option (or any part or installment thereof) by
giving written notice to the Company at its principal office address,
identifying the Option being exercised, specifying the number of Shares as to
which such Option is being exercised and accompanied by full payment of the
Option Price therefor either (1) in US dollars, in cash or by certified check or
bank draft, or (2) in Common Stock of the Company owned by the Optionee (and
held at least one year if acquired pursuant to the exercise of any stock option
granted by the Company to the Optionee whether under the Plan or otherwise)
having a fair market value (as determined by the Stock Option Committee as of
the day immediately preceding the date on which the Option is exercised and in
accordance with all applicable laws and all applicable rules and policies of
relevant securities regulatory authorities) equal to, or a fraction of a share
less than, such purchase price (and if such shares of Common Stock are equal to
a fraction of a share less than such purchase price, then the Optionee shall pay
any balance remaining in cash), or (3) in a combination of such Common Stock (as
described above) and cash, certified check or bank draft. However, if the
Optionee desires to tender shares of Common Stock in payment of any part of the
Option Price as contemplated in (2) or (3) above, the Optionee, before giving
notice of exercise as aforesaid, shall first give written notice (addressed to
the principal office of the Company specifying the number of shares which the
Optionee wishes to tender) that the Optionee proposes to tender shares of Common
Stock in order to exercise his Option. The Stock Option Committee shall notify
the Optionee whether the proposed tender is acceptable to the Stock Option
Committee within ten days of receipt of notice of the proposed tender. The
acceptance of any tender of Common Stock by an Optionee pursuant to (2) or (3)
in payment of the Option Price shall be subject to the absolute discretion of
the Stock Option Committee, who may only accept the tender of such Common Stock
in accordance with, and subject to the requirements of, all applicable laws and
all applicable rules and policies of relevant securities regulatory authorities.
If the proposed tender is acceptable, the Optionee must then give written notice
of the exercise of his Option as aforesaid within five days or receipt of notice
of the Stock Option Committee that the proposed tender is acceptable. If the
proposed tender is not acceptable and the Optionee, at that time, still desires
to exercise his Option, he may do so by giving written notice of exercise of his
Option as aforesaid and paying the Option Price in cash or by certified check or
bank draft. The acceptance by the Company of Common Stock tendered in payment of
the Option Price shall be treated as a purchase of those shares by the Company.


Unless the Stock Option Committee otherwise determines, the holder of an Option
shall have no rights as a shareholder with respect to the Shares issued upon
exercise of the Option until the date of issuance of the certificate for those
shares to him. Unless the Stock Option Committee otherwise determines, no
adjustment will be made for dividends or similar rights for which the record
date occurs after the exercise of the Option but before the date such
certificate for Shares is issued. In no case may a fraction of a Share be
purchased or issued under the Plan.
 
-3-

--------------------------------------------------------------------------------



PART III
WITHHOLDING TAXES



10.
Withholding Taxes



Each Optionee's rights under the Plan are subject to such Optionee's payment to
the Company of the amount of taxes (if any) required by any government to be
withheld by reason of any exercise of an Option by the Optionee. Such amount may
be paid at the election of the Optionee (1) in US dollars, in cash or by
certified check or bank draft, (2) subject as set out below, in Common Stock of
the Company owned by the Optionee having a fair market value (determined as set
out below) equal to the amount of such withholding (and held at least one year
if such shares were acquired by exercise of any stock option granted to the
Optionee under this Plan or otherwise granted), (3) subject as set out below, by
directing the Company, for its own account, to withhold, from the Shares issued
to the Optionee upon the exercise of the Option, a number of such Shares having
a fair market value (determined as set out below) equal to the amount of such
withholding, or (4) subject as set out below, in any combination of the
foregoing.


The number of shares to be surrendered or withheld shall be based on the fair
market value of such shares on the Tax Date, and shall be determined by the
Stock Option Committee in accordance with all applicable laws and all applicable
rules and policies of relevant securities regulatory authorities. Any fractional
share amount remaining after satisfaction of the withholding requirement shall
be paid to the Optionee in cash.


Any election hereunder must be made before the Tax Date and shall be
irrevocable. The Stock Option Committee may disapprove any such election.
Approval of an election involving payment of the withholding tax in Common Stock
of the Company is in the absolute discretion of the Stock Option Committee, and
may only be made in accordance with, and subject to, the requirements of all
applicable laws and all applicable rules and policies of relevant securities
regulatory authorities. Such an election shall be treated as a proposed purchase
of those shares by the Company.


If the Optionee is subject to Section 16(b) of the Securities Exchange Act of
1934, as amended, at the time of an election, such Optionee's election shall be
subject to the following additional restrictions:



(a)
No election shall be effective for a Tax Date which occurs within six months of
the grant of the Option, except that this limitation shall not apply if the
Optionee dies or is disabled before the six-month period expires.




(b)
The election must be made either six months before the Tax Date or during a
period beginning on the third business day following the date of release for
publication of the Company's quarterly or annual income statements and ending on
the twelfth business day following such date.



PART IV
DEALING WITH THE OPTIONS



11.
Transferability of Options



An Option may not be transferred. During the lifetime of an Optionee, the Option
may be exercised only by the Optionee.
 
-4-

--------------------------------------------------------------------------------




12.
Termination of Employment



Upon termination for any reason except death or permanent disability, an
Optionee may, at any time within one month after the date of Termination but not
later than the date of expiration of the Option, exercise the Option to the
extent the Optionee was entitled to do so on the date of Termination. Any Option
or portions of Options of terminated Employees not so exercised shall terminate.
A change of employment shall not be considered a Termination so long as the
Optionee continues to be employed by the Company or an affiliate of the Company.



13.
Death or Permanent Disability



Notwithstanding any other provisions of the Plan, if any Optionee shall die or
become permanently disabled while holding an Option which has not been fully
exercised or surrendered, his personal representatives, heirs or legatees may,
at any time within 60 days of grant of probate of the will or letters of
administration of the estate of the decedent or within one year after the date
of such death or permanent disability, whichever is the lesser time
(notwithstanding the normal expiry date of the Option under the provisions of
Section 8) exercise the Option with respect to the unexercised balance of the
Shares subject to the Option. The occurrence of permanent disability shall be
determined by the Stock Option Committee on the basis of available medical
evidence.



14.
Changes in Shares



In the event the authorized capital of the Company as presently constituted is
consolidated into a lesser number of Shares or subdivided into a greater number
of Shares, the number of Shares for which the Options are outstanding shall be
decreased or increased proportionately as the case may be, and the Option Price
shall be adjusted accordingly. Should the Company amalgamate or merge with any
other company or companies (the right to do so being hereby expressly reserved)
whether by way of arrangement, sale of assets and undertakings or otherwise,
then and in each such case the number of shares of the resulting company to
which an Option relates shall be determined as if the Option had been fully
exercised prior to the effective date of the amalgamation or merger and the
Option Price shall be correspondingly increased or decreased as applicable.



15.
Cancellation and Regrant of Options



The Stock Option Committee may cancel an existing Option and regrant the Option
at an Option Price determined in the same manner as provided in Section 7 above.



16.
Availability of Cancelled Shares



In the event any Option granted under the Plan shall expire, terminate or be
cancelled for any reason without having been exercised in full, or shall cease
for any reason to be exercisable in whole or in part, the unpurchased shares
subject thereto, to the extent the Option ceases to be exercisable, shall again
be available under the Plan.



17.
Term of the Plan



The Plan shall expire on March 31, 2018 unless terminated earlier by resolution
of the Shareholders of the Company.
 
 
-5-

--------------------------------------------------------------------------------

 
 
PART V
REPURCHASE



18.
Repurchase of Shares from Employees



Subject to the Certificate of Incorporation of the Company, any special rights
and restrictions attached to any class of shares of the Company, any applicable
laws, and any applicable rules and policies of any stock exchange or market
quotation system on which any shares of the Company may be listed from time to
time, the Company may, by a resolution of the Stock Option Committee, purchase
shares of the Company from Employees, whether such shares were acquired by an
Employee upon exercise of an Option or otherwise, at the price and upon the
terms specified in such resolution.


PART VI
GENERAL



19.
Amendment or Discontinuance



The Stock Option Committee may amend, alter, suspend or discontinue the Plan,
but may not, without the approval of the shareholders of the Company, make any
alteration that would materially increase the benefits to participants under the
Plan, within the meaning of Rule 16b-3 promulgated under the United States
Securities Exchange Act of 1934 (or any successor or supplementary law, rule or
regulation), including without limitation, any alteration that would:



(a)
increase the aggregate number of Shares subject to Option under the Plan, except
as provided in Section 14;




(b)
decrease Option Prices, except as provided in Section 14;




(c)
alter the eligibility provisions of the Plan; or




(d)
change the expiry date of the Plan.



The Stock Option Committee may, at any time, in its discretion amend the Plan in
order to bring it into compliance with the rules and policies of the Nasdaq
National Market or of any other applicable securities regulatory authorities.



20.
Interpretation



The provisions of the Plan shall be governed by and interpreted in accordance
with the laws of the State of Delaware.


Throughout this Plan, wherever the singular or masculine are used the same shall
be construed as being the plural or feminine or neuter where the context so
requires.



21.
Liability



No member of the Stock Option Committee or any employee of the Company shall be
personally liable for any act taken or omitted in good faith in connection with
the Plan.



22.
Administration Costs



All costs and expenses of administering the Plan shall be paid for by the
Company.
 
-6-

--------------------------------------------------------------------------------

